Name: Council Regulation (EEC) No 370/76 of 16 February 1976 amending Regulations (EEC) No 2764/75 and (EEC) No 2766/75 in respect of the reference period for calculating the levy and the sluice-gate price for pig carcases
 Type: Regulation
 Subject Matter: animal product;  prices
 Date Published: nan

 No L 45/4 Official Journal of the European Communities 21 . 2 . 76 COUNCIL REGULATION (EEC) No 370/76 of 16 February 1976 amending Regulations (EEC) No 2764/75 and (EEC) No 2766/75 in respect of the reference period for calculating the levy and the sluice-gate price for pig carcases THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organiza ­ tion of the market in pigmeat ( ! ), as amended by Regu ­ lation (EEC) No 367/76 (2), and in particular Articles 9 (2) and 1 2 (4) thereof, Having regard to the proposal from the Commission , Whereas Regulation (EEC) No 367/76 amended Regu ­ lation (EEC) No 2759/75 in respect of the reference period for the prices of feed grain to be used in calcu ­ lating the levy and the sluice-gate price of pig carcases ; whereas therefore Council Regulation (EEC) No 2764/75 of 29 October 1975 laying down the rules for calculating a component of the levy on pig carcases (3) and Council Regulation (EEC) No 2766/75 of 29 October 1975 establishing the list of products for which sluice-gate prices are to be fixed and laying down the rules for fixing the sluice-gate price for pig carcases (4) should be amended, HAS ADOPTED THIS REGULATION : Article 1 In Article 3 (2) of Regulation (EEC) No 2764/75 and in Article 2(3) of Regulation (EEC) No 2766/75, the words 'of six months' are hereby deleted . Article 2 This Regulation shall enter into force on 1 May 1976 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 February 1976. For the Council The President J. HAMILIUS (!) OJ No L 282, 1 . 11 . 1975 , p. 1 . (2 ) See page 1 of this Official Journal . O OJ No L 282, 1 . 11 . 1975, p . 21 . 0 ») OJ No L 282, 1.11 . 1975, p . 25 .